Citation Nr: 1202759	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  06-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent, from February 15, 2005 to September 17, 2009, for service-connected chronic lumbar strain.

2.  Entitlement to a rating higher than 40 percent, from September 18, 2009, for service-connected chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1993.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2007 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2007, November 2008 and July 2010, the Board remanded this claim for additional development to address the Veteran's neurological complaints.  This resulted in grants of service connection for disabilities of the pernoneal nerve of the left and right lower extremities.  The Veteran has not appealed the issues, and they will not be addressed herein.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when such claim is raised by the record.  In this regard, the evidence indicates that the Veteran's chronic lumbar strain kept him from working for 4 weeks, and in a VA examination report of July 2010, he reported that he had lost 45 days at work, using his sick an annual leave to cover his time off.  Also see September 2009 VA examination.  The Board will include this issue of TDIU in this case as it is not entirely clear from the record how his service-connected back disability impacts his employability.  


REMAND

The Veteran is seeking increased ratings for his service-connected chronic lumbar strain.  He asserts his symptoms are more severe than what is represented by a 10 percent rating, from February 15, 2005 to September 17, 2009, and a 40 percent rating, from September 18, 2009.

The Veteran was afforded the most recent VA examination to determine the range of motion of his lumbar spine in September 2009.  The Board notes that the examination report indicates that there was objective evidence of pain on active range of motion of the lumbar spine and additional limitations after repetitions of range of motion.  Although the range of motion limited by repetitions was noted to be flexion, limited to 20 degrees, there is no notation in the examination report of the degrees at which pain occurred on active range of motion (prior to repetitions) even though the report clearly indicates there was objective evidence of pain on active range of motion.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board finds that a remand is necessary to determine the degree at which pain occurs during range of motion tests.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.   

As noted previously, in Rice, supra, the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when the record raises such claim.  The evidence indicates the Veteran's chronic lumbar strain interferes with his employment.  See September 2009 VA examination.  The Board finds that the evidence raises a claim for a TDIU rating; however, the Board cannot adjudicate this issue in the first instance.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA) compliant notice as to a TDIU rating, obtaining all outstanding treatment records pertaining to his service-connected disabilities, and obtaining an opinion as regarding the effect his service-connected disabilities have on his employability as part of his VA examination for such disability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Finally, updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.

2.  Obtain and associate with the claims file all updated VA treatment records.

3.  Request that the Veteran to provide documentation from his employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disabilities interfere with his employment of the performance of his job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested. 

4.  Afford the Veteran a VA examination to determine the severity of his service-connected chronic lumbar strain.

All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the lumbar spine.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement.

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

g)  Discuss the effects of the chronic lumbar strain on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

The examiner must review the Veteran's claims folder.  The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The rationale for any opinion offered should be provided.

5.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  

The examiner should opine as to whether the Veteran's service-connected disabilities (chronic lumbar strain, tinnitus, fracture of left great toe, coronary artery disease, fracture of 8th left rib, peroneal nerve left lower extremity and peroneal nerve right lower extremity), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

7.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


